Exhibit 10.1 Asset Putchase Agreement



 
ASSET PURCHASE AGREEMENT


between


NOVA MINING CORPORATION


and


RENEWABLE BIOSCIENCE TECHNOLOGIES, INC.








Dated as of June 25, 2013

Page  1of 23
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is entered into on June 27,
2013, by and between Nova Mining Corporation, a Nevada corporation (“Buyer”),
The Renewable Corporation, a Washington corporation (“TRC”) and TRC’s wholly
owned subsidiary Renewable Bioscience Technologies, Inc., a Florida corporation
(“RBT”). TRC and RBT are collectively referred to herein as the
"Sellers".  Buyer and Sellers are collectively referred to herein as the
"Parties."


WHEREAS, Sellers have determined that they desire to sell and transfer their
License (as hereinafter defined) owned by RBT, certain assets and processes
utilized by Sellers and owned by RBT, including innovative technologies in skin
protection from the sun, industrial UV sources (such as welding), and reducing
collateral damage from medical radiation treatment which consists of various
Patented Skin Products (as hereinafter defined) generally under the "Radiant
Creations" label (the “Business”);


WHEREAS, Buyer desires to purchase and acquire from Sellers all the assets
utilized in the Business; and


WHEREAS, subject to the terms and conditions contained in this Agreement,
Sellers hereby sell and transfer and Buyer hereby purchases and acquires certain
of the assets of the Sellers as more fully specified below.


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.


1.           DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.


As used herein, the following terms will have the following meanings:


“Acquired Assets” has the meaning set forth in §2.1.


“Action” means any claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity and whether civil
or criminal), controversy, assessment, arbitration, investigation, hearing,
charge, complaint, demand, notice or proceeding to, from, by or before any
Governmental Authority.


“Additional Standards” has the meaning set forth in §3.6


“Affiliate” means, as to any specified Person at any time, each Person directly
or indirectly controlling, controlled by or under direct or indirect common
control with such specified Person at such time.


“Agreement” has the meaning set forth in the preamble.

Page 2 of 23
 
 

--------------------------------------------------------------------------------

 
 
“Business” has the meaning set forth in the recitals.


“Business Day” means any weekday other than a weekday on which banks in the
State of Florida are authorized or required by Legal Requirement to be closed.


“Buyer” has the meaning set forth in the preamble.


“Buyer Financial Statements” has the meaning set forth in §4.8.


“Buyer Indemnities” has the meaning set forth in §6.1.


"Buyer's Knowledge" means the actual (and not constructive or imputed) knowledge
of the following individuals: Gary R. Smith, Manpreet Singh, Gary D. Alexander
and Michael Alexander.


“Closing” has the meaning set forth in §2.4.


“Closing Date” has the meaning set forth in §2.4.


“Contractual Obligation” means, with respect to any Person, any written
contract, agreement, deed, mortgage, lease, license, commitment, undertaking,
arrangement or understanding, or other document or written instrument, including
without limitation any document or written instrument evidencing or otherwise
relating to any Debt (but excluding the charter and by-laws (or similar
comparable organizational documents) of such Person), to which or by which such
Person is a party or otherwise subject or bound or to which or by which any
property or right of such Person is subject or bound.


“Debt” of any Person means all obligations of such Person (i) for borrowed
money, (ii) evidenced by notes, bonds, debentures or similar instruments, (iii)
under capital leases or (iv) in the nature of guarantees of the obligations
described in clauses (i) through (iii) herein of any other Person.


“Enforceability Exception” has the meaning set forth in §3.2.


“Facility” has the meaning set forth in §2.6.


“GAAP” means United States generally accepted accounting principles.


“Goodwill” is an accounting concept meaning the value of an asset owned that is
intangible but has a quantifiable "prudent value" in a business.


“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

Page 3 of 23
 
 

--------------------------------------------------------------------------------

 
 
“Indemnified Party” has the meaning set forth in §6.5.


“Indemnifying Party” has the meaning set forth in §6.5.


“Indemnity Cap” has the meaning set forth in §6.3(e).


“Indemnity Threshold” has the meaning set forth in §6.3(e).


“Inventory” has the meaning set forth in §2.1(b).


“Inventory Exhibit” has the meaning set forth in §2.1.


“Legal Requirement” means any United States federal, state, or local or any
foreign law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order, judgment or decree of any Governmental Authority.


“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated and whether due or to become due).


“License” means that certain a License Agreement with Dr. Yin-Xiong Li, MD,
Ph.D. to his patent in Enhanced Broad-Spectrum UV Radiation Filters and Methods
as disclosed and claimed in U.S. Patent No. US Patent # 6,117,846 - Nucleic acid
filters and US Patent Application # 20080233626 - Enhanced broad-spectrum UV
radiation filters and methods, and the following international filings European
Application # 07811023.6, and Australian Application # 2007281485 and as trade
secrets associate with the above listed intellectual property and trade secrets
and potential patent applications for an anti-aging skin rejuvenation cream, an
acne OTC treatment, a wrinkle reduction cream, BioSalt redistribution technology
using supplements.  The License Agreement, as of June 25, 2013 has added an
addendum to it allowing Renewable to transfer the license agreement to Nova
Mining.


"Lien" means any mortgage, pledge, lien, security interest, charge, adverse or
prior claim, encumbrance, restriction on transfer, conditional sale or other
title retention device or arrangement (including without limitation a capital
lease), transfer for the purpose of subjection to the payment of any Debt or
other obligation, or restriction on the creation of any of the foregoing,
whether relating to any property or right or the income or profits therefrom;
provided, however, that the term "Lien" shall not include (i) statutory liens
for Taxes, special assessments, or other governmental charges to the extent that
the payment thereof is not in arrears or otherwise due or is being contested in
good faith by appropriate proceedings, or for which adequate reserves have been
set aside in accordance with GAAP, (ii) imperfections in title or encumbrances
in the nature of zoning restrictions, easements, rights or restrictions of
record on the use of real property if the same do not impair its use in the
operations of the Business as currently conducted, (iii) statutory or common law
liens to secure landlords, lessors or renters under leases or rental agreements
confined to the premises or property rented to the extent that no payment or
performance under any such lease or rental agreement is in arrears or is
otherwise due or for which adequate reserves have been set aside in accordance
with GAAP, (iv) deposits

Page 4 of 23
 
 

--------------------------------------------------------------------------------

 
or pledges made in connection with, or to secure payment of, worker's
compensation, unemployment insurance, old age pension programs mandated under
applicable Legal Requirements or other social security, (v) statutory or common
law liens in favor of carriers, warehousemen, mechanics and materialmen,
statutory or common law liens to secure claims for labor, materials or supplies
and other like liens, which secure obligations to the extent that payment
thereof is not in arrears or otherwise due or for which adequate reserves have
been set aside in accordance with GAAP, (vi) as to any leased assets or
properties (including pursuant to financial or capital leases), rights of the
lessors thereof, (vii) purchase money security interests, to the extent such
lien attaches only to the asset so purchased, (ix) restrictions on the transfer
of securities arising under federal and state securities laws; (x) any lien
arising or resulting from any action taken by Buyer or any of their Affiliates,
(xi) relating to imperfections or defects in title that do not materially
adversely affect the value or use of the applicable asset in the conduct of the
Business as presently conducted, (xii) to which Buyer consents in writing, and
(xiii) liens resulting from the provisions of governing Legal Requirements of
general application.


“Loss(es)” has the meaning set forth in §6.1.


“Material Adverse Effect” means with respect to the Business, any change in, or
effect on, the Acquired Assets that, when considered either singly or in the
aggregate, would result in a material adverse effect on the condition (financial
or otherwise) or operations of the Business taken as a whole, other than any
such changes or effects resulting from (i) this Agreement, compliance with this
Agreement, the transactions contemplated hereby or the announcement or pendency
thereof, including any adverse effect resulting from the announcement of the
contemplated transaction on any relationship of Sellers with any supplier,
distributor, customer, vendor, licensor or employee, (ii) to the extent that it
does not have a substantially disproportionate effect on the Business, changes
in general economic or political conditions or the securities markets in
general, (iii) changes in (a) in Legal Requirements or (b) GAAP or its
application, and (iv) any adverse change, effect, event, occurrence, state of
facts or development arising from or relating to the commencement, continuation
or escalation of a war, armed hostilities or other international or national
calamity or act of terrorism directly or indirectly involving the United States
of America.


“Ordinary Course of Business” means, with respect to the Business, the ordinary
course of business consistent with past custom and practice of such Business.


“Other Intangible Assets” means the Nucleotide Sub Block formula, documentation
and stability testing and the Seller’s Goodwill.


“Party” and “Parties” have the meanings set forth in the preamble above.


“Patented Skin Products” means all the patented technology being acquired that
strips out the four nucleotide code molecules from DNA strands and uses them in
a system that can provide 99.9% protection from DNA damage, which is the cause
of aging and skin cancer. A second technology is the delivery system to house
the nucleotides, and also, a hydration agent that is time released to infuse
uniform hydration into the skin for up to 10 hours.  The resulting

Page 5 of 23
 
 

--------------------------------------------------------------------------------

 
products are a DNA based SPF-30 day cream; an anti-aging and rejuvenating night
cream featuring the hydration system, Chinese herbs, and aloe; a medical
radiation protection and healing cream for use by dermatologists in radiation
therapy for skin cancer and a rejuvenating DNA protection cream for the tanning
bed industry for DNA damage protection.


“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint stock or
venture, an unincorporated organization, a Governmental Authority, an estate or
other entity or organization.


“Purchase Price” has the meaning set forth in §2.3.


“RBT” has the meaning set forth in the preamble.


“Restricted Part(ies)” has the meaning set forth in §5.4.


“Sellers” has the meaning set forth in the preamble.


“Sellers Disclosure Schedule” has the meaning set forth in §3.


“Sellers Indemnitees” has the meaning set forth in §6.2.


“Sellers's Knowledge” means the actual (and not constructive or imputed)
knowledge of the following individuals: Gary R. Smith, Manpreet Singh, Gary D.
Alexander and Michael Alexander.


“Tax” or “Taxes” means any United States federal, state, or local or any foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, customs duties, capital stock, franchise,
profits, withholding, social security (or similar, including FICA),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax, including any interest, penalty, or addition thereto.


“Territory” has the meaning set forth in §5.4(a).


“Transaction Documents” means this Agreement and all documents entered into in
connection with this Agreement, including a Supply Agreement and a License
Agreement entered into of even date herewith between the Parties or their
Affiliates, and all documents entered into pursuant to any document entered into
pursuant to this Agreement.


“Transition Period” has the meaning set forth in §2.6.


“TRC” has the meaning set forth in the preamble.


“Third Party Claim” has the meaning set forth in §6.5.


“Valid Inventory Dispute” has the meaning set forth in §2.7.

Page 6 of 23
 
 

--------------------------------------------------------------------------------

 
2.           ACQUISITION OF ASSETS BY BUYER.


2.1.           Purchase and Sale of Assets. Sellers agrees to sell and transfer
to Buyer, and Buyer agrees to purchase and acquire from Sellers, and subject to
and upon the other terms and conditions contained herein, including certain
liabilities of the Sellers as set forth on Exhibit 2.1 all of Sellers's right,
title and interest in and to the following assets of Sellers which are used in
the conduct of the Business (the "Acquired Assets"):


(a)           The License owned by RBT and used in the conduct of the Business;


(b)           the Business, Goodwill, and input and processes relating to the
Patented Skin Products; and


(c)           as determined pursuant to the terms of this Article 2, the
inventory. Set forth on Exhibit 2.1 is a listing of inventory (the "Inventory
Exhibit"), which includes Sellers' inventory number, quantity and the value for
each category of inventory mutually agreed upon by the Parties. Pursuant to the
terms of this Article 2, no later than two (2) business days prior to the
Closing Date, Buyer shall confirm the specific inventory on the Inventory
Exhibit which Buyer is purchasing (collectively, the "Inventory").


2.2           Timing of Title Transfers. Sellers agree to sell and transfer to
Buyer, and Buyer agrees to purchase and acquire from Sellers, the Acquired
Assets pursuant to the terms of this Agreement. Subject to the foregoing, Buyer
and Sellers agree as follows:


(a)           Inventory.


(i)           Subject to the terms of this Section 2.2 no later than two (2)
Business Days prior to the Closing Date, Buyer shall, confirm the Inventory;
provided, however, that said Inventory, in the aggregate, shall have a value
based on the value set forth on the Inventory Exhibit of around Four Hundred
Fourteen Thousand Five Hundred Thirty One Dollars ($414,531.00) (the "Inventory
Value"); and


ii)           Subject to the terms of this Section 2.2, upon receipt of the
confirmation of the Inventory and notwithstanding any terms therein, Sellers
shall transfer ownership of the Inventory. In the event Sellers has sold or has
commitments or forecasts to sell any of said Inventory between the execution of
this Agreement and the Closing Date (the "Sold Inventory"), Sellers shall notify
Buyer of the Sold Inventory promptly and Buyer shall not be entitled to purchase
said Sold Inventory. At such time, Sellers shall offer to Buyer substitute
Inventory, if available, and if accepted by Buyer.


(b)           Other Acquired Assets. Title to the Other Intangible Assets (as
hereinbefore defined) will be transferred to Buyer by Sellers on the Closing
Date.


2.3           Purchase Price. Buyer agrees to purchase the Acquired Assets for
One Million Two Hundred Twenty Five Thousand Dollars ($1,225,000) (the “Purchase
Price”). The Purchase Price will be payable by Buyer on the Closing Date with
newly issued common shares

Page 7 of 23
 
 

--------------------------------------------------------------------------------

 
of the Sellers based on the seven (7) day average closing price of Sellers’s
common shares from Tuesday the 18th day of June to Wednesday the 26th day of
June, 2013 with a fifteen (15%) discount (the “Purchase Price Shares”).


2.4           The Closing. The Purchase Price for the Acquired Assets shall be
paid on the Closing Date by delivering the Purchase Price Shares regardless of
the timing of the transfer of title pursuant to this Agreement. Subject to the
foregoing, title to the Acquired Assets described in Section 2.1(a) and (b)
shall transfer, and the effective time of the closing of the transfer and sale
of such Acquired Assets (the "Closing") shall be 11:59 p.m. (Eastern) on July 1,
2013 or such other date mutually agreeable to the Parties (the "Closing Date")
and title to the Acquired Assets described in Section 2.1(c) shall transfer
pursuant to the terms of this Agreement.


2.5           Deliveries by Sellers and Buyer.


(a)           On the Closing Date, Sellers will deliver to the Buyer:


(i)           Evidence that any Lien on any of the Acquired Assets has been or
on the Closing Date will be released or terminated;


(ii)           Such other instruments of sale, transfer, conveyance and
assignment as the Buyer and its counsel have reasonably requested; and


(iii)           The Inventory Exhibit.


(b)           On the Closing Date, Buyer will deliver to Sellers:


(i)           The Purchase Price Shares; and


(ii)           Such other instruments of sale, transfer, conveyance and
assignment as Sellers and its counsel have reasonably requested.


2.6           Transition Period. From the date of signing this Agreement until
the Closing Date (the "Transition Period"), Sellers shall continue to operate
the Business in order to wind-down the affairs thereof and transition the same
to Buyer on a no more extensive or costly basis as operated historically. It is
the intent of the Parties that they will work during the Transition Period with
a goal to achieve an orderly transition of inventory so that, to the extent
practical, on the Closing Date, the purpose of this Agreement has been achieved.
Sellers hereby grants to Buyer a non-exclusive right of access to the facility
located in Lake Park, Florida (the "Facility") for the purpose of allowing Buyer
and its Affiliates, officers, directors, shareholders, employees, agents and
consultants to operate and to transition the operation of the Business from the
Facility to one or more facilities owned or operated by Buyer. This Agreement
shall not operate or be construed to create a landlord-tenant relationship
between Sellers and Buyer nor to grant an easement in favor of Buyer. Instead,
this Agreement is solely intended to allow Buyer access to the Facility for the
purposes described herein.

Page 8 of 23
 
 

--------------------------------------------------------------------------------

 
 
2.7           Inventory Valuation. The value of the inventory contained on the
Inventory Exhibit submitted by Buyer between the date of execution of this
Agreement and the Closing Date, as the case may be, shall be as set forth on the
Inventory Exhibit.  From and after the Closing Date, Buyer will have ten (10)
Business Days to review the contents of the Inventory and to contest any
portions thereof as follows: Buyer and Sellers agree that the only basis for
disagreement by Buyer with regard to the Inventory transferred and sold
hereunder shall be (i) incorrect quantities of inventory, (ii) inventory that is
not in compliance with Legal Requirements or Additional Standards (as defined in
Section 3.6) or (iii) inventory that was not listed on the Inventory Exhibit
(each, a "Valid Inventory Dispute").


2.8           Adjustment to Purchase Price. In the event that on or before the
Closing Date, Buyer delivers to Sellers Inventory which exceed, in the aggregate
the Inventory Value, Buyer shall either (a) pay Sellers, within thirty (30) days
of delivery of such additional Inventory, dollar for dollar, the amount that
said Inventory exceeds the Inventory Value and said amount shall be added to the
Purchase Price, or (b) reduce the Inventory so that Inventory equal, in the
aggregate, the Inventory Value. The Parties acknowledge and agree that the
portion of the Purchase Price allocated to the Inventory shall not be less than
the Inventory Value unless (a) there is a Valid Inventory Dispute and Sellers
has no other inventory on-hand to transfer and sell to Buyer hereunder, or (b)
Sellers does not have inventory on-hand to satisfy the acquisition, in which
case only, to the extent of any such deficiency in the Inventory, the Purchase
Price shall be reduced accordingly.


2.9           Allocation of Purchase Price. Buyer and Sellers agree that the
Purchase Price for the Acquired Assets shall be allocated among the Acquired
Assets in accordance with Schedule 2.1, which will be prepared by Buyer and
Sellers in accordance with Section 1060 of the United States Internal Revenue
Code of 1986, as amended. Buyer and Sellers shall use such allocation of the
Purchase Price in all relevant Tax returns.


3.           REPRESENTATIONS AND WARRANTIES OF SELLERS. Sellers represents and
warrants to Buyer that, except as set forth in the disclosure schedule attached
to this Agreement (the "Sellers Disclosure Schedule"):


3.1.           Organization and Qualification of the Sellers.  TRC and RBT are
corporations that are duly organized, validly existing, and in good standing
under the laws of their respective state of incorporation and each has the
requisite corporate power and authority to own and use their assets and carry on
their business as it is now being conducted, except where the failure to have
one would not have a material adverse effect on the Sellers, their Affiliates or
the transactions described herein. TRC and RBT are duly qualified to do business
and are in good standing in each jurisdiction in which their properties are
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
and in good standing has not had, and is not reasonably likely to have, a
material adverse effect on the Buyer, their Affiliate or the consummation of the
transaction described herein.
 
Page 9 of 23
 
 

--------------------------------------------------------------------------------

 
 
3.2.           Authorization of Transaction. Sellers has all requisite corporate
power to execute and deliver the Transaction Documents and have taken all
corporate action necessary to authorize the consummation of the transactions
contemplated by the Transaction Documents and the performance of its obligations
contemplated by the Transaction Documents. Each of the Transaction Documents has
been duly executed and delivered by Sellers and is enforceable against Sellers
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Legal Requirements relating to or affecting
the rights and remedies of creditors generally and to general principles of
equity (regardless of whether considered in a proceeding in equity or at law)
(the "Enforceability Exceptions").


3.3.           Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any material Legal Requirement to which Sellers are subject, (ii)
result in a material breach or violation of, or default under, or constitute an
event which would with the passage of time or the giving of notice or both
constitute a default under, or give rise to a right to terminate, amend, modify,
abandon or accelerate any material Contractual Obligation of Sellers, (iii)
require any action by (including any authorization, consent or approval), or in
respect of (including notice to), any Person under any material Contractual
Obligation of Sellers, or (iv) result in a breach or violation of, or default
under, Sellers's articles of incorporation or code of regulations.


3.4.           Brokers' Fees. Sellers do not have any Liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by the Transaction Documents for which Buyer could
become liable or obligated.


3.5.           Assets. Sellers has good and valid title to and the power to sell
or transfer to Buyer, all of the Acquired Assets free and clear of any Liens.


3.6.           Inventory. All the Inventory on the Inventory Exhibit is, and all
Inventory delivered to Buyer shall be, inventory that, as of the Closing Date,
is usable and salable by Buyer in the Ordinary Course of Business, exists on
Sellers' active line-lists and does not include any defective items or items of
below-standard quality. All items included in the Inventory Exhibit, and
delivered as Inventory (a) is the property of Sellers, free and clear of any
Liens, (b) is not held by Sellers on consignment from others, and (c) complies
with all Legal Requirements, as well as the testing and other requirements of
Sellers and its customers and licensor. (the "Additional Standards").


3.7.           Legal and Other Compliance. Sellers is in compliance with all
applicable Legal Requirements relating to the conduct of the Business and the
Acquired Assets, the violation of which would have a Material Adverse Effect,
and no action has been filed or commenced or, to Sellers's Knowledge, threatened
against it alleging any failure so to comply. Without limiting the generality of
the foregoing, Sellers shall or does not have to comply with the provisions of
any bulk transfer laws of any jurisdiction in connection with the transactions
contemplated by this Agreement.


Page 10 of 23
 
 

--------------------------------------------------------------------------------

 
 
3.8.           Governmental Approvals. Sellers Disclosure Schedule and the
filings and approvals which the failure to obtain will not have a Material
Adverse Effect, no action by or in respect of, declaration, filing or
registration with, or notice to, or authorization, consent or approval or permit
of, any Governmental Authority is necessary or required for, or in connection
with, the valid and lawful authorization, execution, delivery, and performance
by Sellers of each Transaction Document to which Sellers is a party or the
consummation by Sellers of the transactions contemplated thereby.


3.9.           Consents. Except for third-party notices and third-party
consents, approvals and waivers which the failure to obtain would not have a
Material Adverse Effect, Sellers have given all of the third-party notices and
procured all third-party consents, approvals, and waivers necessary to permit
the consummation by Sellers of the transactions contemplated hereby.


3.10.           Litigation. There are no Actions related to the Business or
Acquired Assets to which Sellers are a party (either as plaintiff or defendant)
pending or, to Sellers' Knowledge, threatened that, individually or
collectively, would be reasonably likely to result in a Material Adverse Effect,
or that question the validity of the Transaction Documents or of any action
taken or to be taken pursuant to or in connection with the provisions of this
Agreement. There are no outstanding judgments, orders, decrees, citations, fines
or penalties or written notices of violation against Sellers affecting the
Business or Acquired Assets under any Legal Requirement that, individually or
collectively, would be reasonably likely to result in a Material Adverse Effect.


3.11.           Affiliated Transactions. No Affiliate of Sellers owns or
otherwise have any rights to or interests in any Acquired Asset.


3.12.           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 3
ARE THE ONLY REPRESENTATIONS AND WARRANTIES BEING MADE BY SELLERS AND THEIR
AFFILIATES IN THIS AGREEMENT. EXCEPT AS SET FORTH IN THIS ARTICLE 3 OR IN ANY
OTHER TRANSACTION DOCUMENT, NONE OF THE SELLERS, THEIR AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE
MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF THE BUSINESS OR ANY OF THE ACQUIRED ASSETS, INCLUDING WITH
RESPECT TO (I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, (II)
WARRANTY AGAINST INFRINGEMENT, (III) THE OPERATION OF THE BUSINESS BY THE BUYER
AFTER THE CLOSING OR (IV) THE PROBABLE SUCCESS OR PROFITABILITY OF THE BUSINESS
AFTER THE CLOSING, ALL OF WHICH ARE HEREBY DISCLAIMED.


4.           REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and
warrants to Sellers that:


4.1.           Organization and Qualification of Buyer. The Buyer is a
corporation that is duly organized, validly existing, and in good standing under
the laws of the State of Nevada and has the requisite corporate power and
authority to own and use its assets and carry on its business

Page 11 of 23
 
 

--------------------------------------------------------------------------------

 
as it is now being conducted, except where the failure to have one would not
have a material adverse effect on the Buyer, its Affiliates or the transactions
described herein.  Buyer is duly qualified to do business and is in good
standing in each jurisdiction in which the properties owned, leased or operated
by it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified and in good standing has
not had, and is not reasonably likely to have, a material adverse effect on the
Buyer, its Affiliates or the consummation of the transaction described herein.


4.2. Authorization of Transaction. Buyer has all requisite corporate power to
execute and deliver the Transaction Documents and has taken all corporate action
necessary to authorize the consummation of the transactions contemplated by the
Transaction Documents and the performance of its obligations contemplated by the
Transaction Documents. Each of the Transaction Documents has been duly executed
and delivered by Buyer and is enforceable against Buyer in accordance with its
terms, subject to the Enforceability Exceptions.


4.3.           Noncontravention. Neither the execution and the delivery of any
Transaction Document, nor the consummation of the transactions contemplated
thereby, will (i) violate any material Legal Requirement to which Buyer is
subject, (ii) result in a material breach or violation of, or default under, any
material Contractual Obligation of Buyer, (iii) require any action by (including
any authorization, consent or approval), or in respect of (including notice to),
any Person under any material Contractual Obligation of Buyer, or (iv) result in
a breach or violation of, or default under, Buyer's respective charter or
bylaws.


4.4.           Brokers' Fees. Buyer does not have any Liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by the Transaction Documents for which Seller could
become liable or obligated.


4.5.           Consents. Buyer has given all of the third-party notices and
procured the third-party consents, approvals, and waivers necessary to permit
the consummation by Buyer of the transactions contemplated by the Transaction
Documents.


4.6.           Available Shares. As of the date hereof, Buyer has readily
available Common Shares to allow Buyer to consummate the transactions
contemplated by the Transaction Documents.


4.7.           Litigation. There are no Actions to which Buyer is a Party
(either as plaintiff or defendant) or to which either of its assets are subject
pending or, to Buyer's Knowledge, threatened that question the validity of the
Transaction Documents or of any action taken or to be taken pursuant to or in
connection with the provisions of the Transaction Documents. No Action is
pending or threatened wherein an unfavorable injunction would be reasonably
likely to have a material adverse effect on the Buyer, its Affiliates or the
transactions described herein.


4.8.           Financial Statements. All financial statements of Buyer
(including the notes to such financial statements) included in Buyer's Annual
Report on Form 10-K for the fiscal year ended February 28, 2013 (the "Buyer
Financial Statements") (i) are in accordance with the

Page 12 of 23
 
 

--------------------------------------------------------------------------------

 
books and records of Buyer in all material respects, (ii) present fairly in all
material respects the financial position, results of operations, changes in
stockholders' equity and cash flow (as applicable) of Buyer as of the respective
dates and for the respective periods indicated, and (iii) have been prepared in
conformity with GAAP applied in all material respects on a consistent basis
through all the periods involved (except as to the quarterly statements, for
normal year end accruals). Buyer has no material Liabilities which would be of
the type required to be disclosed by GAAP in the Buyer Financial Statements or
in Buyer's periodic reports, including any Form 10-Q since February 28, 2013,
other than (i) those disclosed in the Buyer Financial Statements or in Buyer's
periodic reports, including any Form 10-Q since February 28, 2013, if any (ii)
those arising in the ordinary course of business since February 28, 2013, or
(iii) that are incurred under or as a result of the Transaction Documents.


5.           POST CLOSING COVENANTS.


5.1.           Employees. The Parties acknowledge and agree that Buyer is not
hiring any employees of Sellers or the Business in connection with the
transactions contemplated by this Agreement or the Transaction Documents.
Following the Closing, Sellers shall remain and shall be solely responsible for
all payments and obligations to all employees employed in the Business,
including, without limitation, any severance and other costs and expenses
incurred in connection with termination of such employees, as applicable and
Sellers shall comply with all applicable Legal Requirements in connection
therewith.


5.2.           Further Assurances. At any time and from time to time after the
Closing, at the request of either Party and without further consideration, each
Party will execute and deliver to the other Party such additional instruments of
sale, transfer, conveyance, assignment and confirmation, and take such action,
as the requesting Party may reasonably determine is necessary to effectuate the
provisions and purposes of this Agreement.


5.3           Third Party License Agreements. From and after the Closing Date,
Buyer covenants and agrees that in the event Sellers becomes obligated to pay
any royalty, commission or other payment to a third-party licensor of
intellectual property related to Patented Skin Products inventory purchased from
Sellers hereunder because such third-party licensor, Buyer and Sellers, as the
case may be, are not able to come to an agreement as contemplated by the License
Agreement that provides that Buyer shall pay such amounts directly to the
applicable licensor for the subsequent resale of such Patented Skin Products
inventory by Buyer or otherwise, Buyer agrees that it shall be responsible for
such payment and agrees to pay Sellers such amount within thirty (30) days of
Sellers’ invoicing of the same to Buyer following sale of such inventory by
Buyer.


5.4           Non-Compete.


(a)           Neither Sellers, nor any of its Affiliates, nor their respective
subsidiaries, assigns and successors (collectively, the "Restricted Parties" and
each a "Restricted Party"), shall, directly or indirectly, at any time during
the term of the Supply Agreement entered into of even date herewith between the
Parties or their Affiliates engage in skin products of any kind anywhere in the
United States (and its territories and possessions), Canada or Mexico (the

Page 13 of 23
 
 

--------------------------------------------------------------------------------

 
"Territory"). Notwithstanding the foregoing, nothing herein shall prevent any
Restricted Party from (A) acquiring a twenty-five percent (25%) or less interest
of an entity whose then-existing business is in violation of this Section 5.4 so
long as less than twenty-five percent (25%) of the annual revenues from such
acquired entity's business is from the skin products, or (B) acquiring (through
merger, stock purchase or sale of all or substantially all of the assets or
otherwise) ownership of more than twenty-five percent (25%) of an equity
interest in any Person with a skin products business in violation of this
Section 5.4 unless the applicable Restricted Party consummates the divestiture
of the competing business within twelve (12) months of the closing of such
acquisition or such competing business otherwise agrees to be bound by the terms
hereof.


(b)           Sellers acknowledges that (i) this Section 5.4 and the
restrictions set forth herein is a material inducement to Buyer entering into
this Agreement, (ii) it would impair the goodwill acquired by Buyer and reduce
the value of the Acquired Assets obtained by Buyer through the transactions
contemplated hereby if any Restricted Party were to violate of the obligations
contained herein, and (iii) the foregoing restrictions on competition are fair
and reasonable in the type of prohibited activity and both geographic and
temporal scope.


(c)           Sellers acknowledges that irreparable injury will result to Buyer
in the event of a breach or threatened breach of any of the covenants contained
in this Section 5.4, the exact amount of which will be difficult to ascertain
and that remedies at law for any such breach would be inadequate, and that
therefore, Sellers agrees that in the event of any such breach or threatened
breach of any of the provisions set forth herein, Buyer shall be entitled, in
addition to any other remedies available to it (including, without limitation,
monetary damages), to equitable relief without posting any bond or other
undertaking in the form of an injunction or otherwise to restrain any such
breach hereof by Sellers or any other Restricted Party.


(d)           If any of the covenants contained in this Section 5.4 is found by
a court of competent jurisdiction to be invalid or unenforceable as against
public policy or for any other reason, such court is directed to exercise its
discretion to reform such covenant to the end that the Restricted Parties shall
be subject to noncompetition covenants that are reasonable under the
circumstances and are enforceable by Buyer.


6.           INDEMNIFICATION.


6.1.           Buyer's Indemnification. Subject to the limitations set forth in
this Article 6, Buyer shall indemnify and hold harmless, Sellers, and their
stockholders, members, managers, officers, directors, employees, agents and
Affiliates (collectively, the "Sellers Indemnitees") from, against and in
respect of losses, claims, actions, damages, liabilities, obligations, fines,
proceedings, deficiencies, and out-of-pocket costs and expenses, including
reasonable attorneys' fees and disbursements (collectively, "Losses") arising
from or related to any of the following:


(a)           any breach or default in performance by Buyer of any covenant or
agreement of Buyer contained in this Agreement or any Transaction Document; and


(b)           any breach of, or inaccuracy in, any representation or warranty
made by Buyer in this Agreement or any Transaction Document.

Page 14 of 23
 
 

--------------------------------------------------------------------------------

 


6.2.           Sellers' Indemnification. Subject to the limitations set forth in
this Article 6, Sellers shall indemnify and hold harmless, Buyer, and its
stockholders, members, managers, officers, directors, employees, agents and
Affiliates (collectively, the "Buyer Indemnitees") from, against and in respect
of Losses arising from or related to any of the following:


(a)           any breach or default in performance by Sellers of any covenant or
agreement of Sellers contained in this Agreement or any Transaction Document;


(b)           any breach of, or inaccuracy in, any representation or warranty
made by Sellers in this Agreement or any Transaction Document; or


(c)           The imposition by a third Party of any Retained Liability on
Buyer.


6.3.           Time Limitations; Indemnity Baskets and Ceilings.


(a)           No claim may be made or suit instituted under Section 6.1(b) or
Section 6.2(b) or with regard to a representation and warranty in a Transaction
Document after the close of business on the date that is (i) with regard to a
claim made or suit instituted under Section 6.1(b) or Section 6.2(b), twelve
(12) months after the Closing Date, and (ii) with regard to a claim made or suit
instituted under a Transaction Document other than this Agreement, twelve (12)
months after the termination of the applicable Transaction Document.
Notwithstanding the foregoing, the twelve (12) month time limitation described
herein shall not apply to Third Party Claims arising in connection with this
Agreement or any Transaction Document, which Third Party Claims shall survive
until the expiration of the applicable statute of limitations, and such Third
Party Claims shall be handled as set forth in Section 6.5.


(b)           Claims may be made or suits instituted at any time if such claims
or suits are based upon fraud or intentional misrepresentation or are under
Section 6.1(a), Section 6.2(a) or Section 6.2(c) (subject to any applicable
statutes of limitation or express time limitation set forth herein or in any
Transaction Document).


(c)           For purposes of this Article 6, any claim for indemnification not
involving a Third Party Claim (which shall be handled as set forth in Section
6.5 hereof) shall be duly made by delivering written notice of such claim
describing with reasonable specificity (in light of the facts then known) the
amount and basis of such claim to Buyer or Sellers, as applicable, prior to the
applicable limitation date specified in this Section 6.3.


(d)           Notwithstanding the limitation dates set forth in this Section
6.3, obligations to indemnify shall not terminate with respect to any claim as
to which the Indemnified Party shall have, before the expiration of the
applicable time limitation and any applicable statute of limitation, made a bona
fide claim by delivering notice in accordance with this Article 6.


(e)           Except with regard to fraud or intentional misrepresentation (and
as further limited by Section 6.4 hereof) and except with regard to additional
indemnification rights

Page 15 of 23
 
 

--------------------------------------------------------------------------------

 
set forth in any applicable Transaction Document with regard to a breach of such
Transaction Document, Sellers shall have no liability under this Article 6 to
indemnify any Buyer Indemnitees for any one or more Losses unless and solely to
the extent that the aggregate of all such Losses exceeds $120,000.00 (the
"Indemnity Threshold"), in which event Buyer Indemnitees shall be entitled to
indemnification for all Losses from the first dollar of Losses. The foregoing
limitations do not apply to claims for indemnification under the representations
and warranties set forth in Section 3.6 or claims based on fraud or intentional
misrepresentation. For clarification purposes only (i) all claims that are
subject to the Indemnity Threshold, whether pursuant to this Agreement or one or
more Transaction Documents, shall be aggregated to satisfy the Indemnity
Threshold (i.e., there is not a separate Indemnity Threshold for this Agreement
and each Transaction Document), and (ii) where a particular Transaction Document
provides a remedy that is in addition to the indemnification provisions set
forth herein, such remedy will not be subject to the Indemnity Threshold. In
addition, the maximum amount that the Buyer Indemnitees may recover, in the
aggregate from Sellers under this Article 6 shall not exceed One Million Dollars
($1,000,000) (the "Indemnity Cap"). For clarification purposes only (i) all
claims that are subject to the Indemnity Cap, whether pursuant to this Agreement
or one or more Transaction Documents, shall be aggregated to satisfy the
Indemnity Cap (i.e., there is not a separate Indemnity Cap for this Agreement
and each Transaction Document), and (ii) where a particular Transaction Document
provides a remedy that is in addition to the indemnification provisions set
forth herein, such remedy will be subject to the Indemnity Cap.


(f)           Notwithstanding anything in this Article 6 to the contrary, Buyer
shall have no liability under Section 6.1(b) to indemnify any Sellers
Indemnitees for any one or more Losses unless and solely to the extent that the
aggregate of all such Losses exceeds the Indemnity Threshold, in which event
Sellers Indemnitees shall be entitled to indemnification for all Losses from the
first dollar of Losses. For clarification purposes only (i) all claims that are
subject to the Indemnity Threshold, whether pursuant to this Agreement or one or
more Transaction Documents, shall be aggregated to satisfy the Indemnity
Threshold (i.e., there is not a separate Indemnity Threshold for this Agreement
and each Transaction Document), and (ii) where a particular Transaction Document
provides a remedy that is in addition to the indemnification provisions set
forth herein, such remedy will not be subject to the Indemnity Threshold. In
addition, the maximum amount that the Sellers Indemnitees may recover, in the
aggregate from Buyer under this Article 6 shall not exceed the Indemnity Cap.
For clarification purposes only (i) all claims that are subject to the Indemnity
Cap, whether pursuant to this Agreement or one or more Transaction Documents,
shall be aggregated to satisfy the Indemnity Cap (i.e., there is not a separate
Indemnity Cap for this Agreement and each Transaction Document), and (ii) where
a particular Transaction Document provides a remedy that is in addition to the
indemnification provisions set forth herein, such remedy will be subject to the
Indemnity Cap. The foregoing limitations do not apply to claims for
indemnification based on fraud or intentional misrepresentation, are further
limited by Section 6.4 hereof and shall not apply to the extent otherwise set
forth in any applicable Transaction Document with regard to a breach of such
Transaction Document.


Page 16 of 23
 
 

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding the foregoing, Sellers's limitation of liability
for defective Inventory shall be the return of the purchase price of such goods
paid by Buyer, and under no circumstances will Sellers be liable to Buyer for
any consequential damages or lost profits (except in each case as it relates to
a Third Party Claim, claims arising out of fraud or intentional
misrepresentation, or any additional rights provided elsewhere herein).


6.4.           Certain Other Indemnity Matters, Further Limitations. Except with
respect to claims relating to fraud or intentional misrepresentation, as
specifically set forth in Section 5.4, or any other additional indemnity or
other rights set forth in any other Transaction Document, from and after the
Closing, the sole and exclusive remedies of each Sellers Indemnitee and each
Buyer Indemnitee as against Buyer or Sellers respectively with respect to any
and all claims of any kind whatsoever relating to the subject matter of this
Agreement and the Transaction Documents shall be pursuant to the indemnification
provisions set forth in this Article 6. In furtherance of and subject to the
foregoing, the Sellers and Buyer hereby waive, to the fullest extent permitted
under applicable Legal Requirement, and agree not to assert and to cause each of
the other Sellers Indemnitees and Buyer Indemnitees not to assert in any Action
of any kind, any and all rights, claims and causes of action it may now or
hereafter have against any Party and any of their respective Affiliates and
their respective stockholders, officers, directors, employees, agents and
representatives and their respective Affiliates relating to the subject matter
of this Agreement and any Transaction Document, other than claims for
indemnification asserted as permitted by and in accordance with the provisions
set forth in this Article 6 (including any such rights, claims or causes of
action arising under or based upon common law or other Legal Requirements). Upon
making any payment to an Indemnified Party for any indemnification claim
pursuant to this Article 6, the Indemnifying Party shall be subrogated, to the
extent of such payment, to any rights which the Indemnified Party may have
against other Persons with respect to the subject matter underlying such
indemnification claim. Any Loss pursuant to this Article 6 shall be net of
insurance proceeds and Tax benefits actually received by a Buyer Indemnified
Party or Sellers and the Indemnifying Party (a) irrevocably acknowledges in
writing full responsibility for and agrees to fully indemnify the Indemnified
Party, and (b) furnishes satisfactory evidence of the financial ability to
indemnify the Indemnified Party. For purposes of calculating any Loss hereunder,
any materiality or Material Adverse Effect qualifications in any representations
and warranties shall be disregarded. To the extent permitted under applicable
Legal Requirements, any and all payments pursuant to this Article 6 under this
Agreement shall be deemed for Tax purposes to be adjustments to the Purchase
Price. The Parties shall take all reasonable steps to mitigate all such Losses
upon and after becoming aware of any event which could reasonably be expected to
give rise to any Losses with respect to which indemnification may be requested
hereunder or under any Transaction Document.


6.5.           Third Party Claims. Promptly after the receipt by any Person
entitled to indemnification pursuant to this Article 6 (the "Indemnified Party")
of notice of the assertion of a claim or the commencement of any Action against
such Indemnified Party by a third party (a "Third Party Claim"), such
Indemnified Party shall, if a claim with respect thereto is to be made against
any party obligated to provide indemnification pursuant to this Article 6 (the
"Indemnifying Party"), give such Indemnifying Party written notice thereof in
reasonable detail in light of the circumstances then known to such Indemnified
Party. The failure to give such

Page 17 of 23
 
 

--------------------------------------------------------------------------------

 
notice shall not relieve any Indemnifying Party from any obligation hereunder
except where, and then solely to the extent that, such failure actually and
materially prejudices the rights of such Indemnifying Party. Such Indemnifying
Party shall have the right, at its option, to defend such claim, at such
Indemnifying Party's expense and with counsel of its choice reasonably
satisfactory to the Indemnified Party, provided that the Indemnifying Party
conducts the defense of such claim actively and diligently. If the Indemnifying
Party assumes the defense of such claim, the Indemnified Party agrees to
reasonably cooperate in such defense so long as the Indemnified Party is not
materially prejudiced thereby and the Indemnifying Party (a) irrevocably
acknowledges in writing full responsibility for and agrees to fully indemnify
the Indemnified Party, and (b) furnishes satisfactory evidence of the financial
ability to indemnify the Indemnified Party. The Indemnified Party may retain
separate co-counsel at its sole cost and expense and may participate in the
defense of such claim. No Indemnifying Party will consent to the entry of any
judgment or enter into any settlement with respect to a Third Party Claim
without the prior written consent of the Indemnified Party, which consent will
not be unreasonably withheld, provided that such consent shall be granted in
connection with any settlement (i) containing a full release of the Indemnified
Party and (ii) in the case of a consent from an Indemnified Party, involves only
monetary damages. In the event the Indemnifying Party does not defend or ceases
to conduct the defense of such Third Party Claim, (x) the Indemnified Party may
defend against, and, consent to the entry of any judgment or enter into any
settlement with respect to, such Third Party Claim, (y) the Indemnifying Party
will reimburse the Indemnified Party promptly and periodically for the costs of
defending against such Third Party Claim, including reasonable attorneys' fees
and expenses and (z) the Indemnifying Party will remain responsible for any
Losses the Indemnified Party may suffer as a result of such Third Party Claim to
the full extent provided in this Article 6.


6.6.           Information. Each Party hereby agrees to provide to the other
Party on request all information and documentation in its possession or control
that is not protected by attorney-client privilege, attorney work-product or
otherwise protected and that is reasonably necessary to support and verify any
Losses which give rise to a claim for indemnification pursuant to this Article 6
and to provide reasonable access to all books, records and personnel in their
possession or under their control which would have a bearing on such claim.


7.           MISCELLANEOUS.


7.1.           Press Releases and Public Announcements. Subject to this Section
7.1, no press release, publicity or other form of public written disclosure
related to this Agreement shall be permitted by either party to be published or
otherwise disclosed unless the other party has indicated its consent to the form
of release in writing, except for any disclosure as is deemed necessary or
advisable, in the reasonable judgment of the responsible party, to comply with
national, federal or state laws or regulations with respect to regulatory
reporting or disclosure obligations, including without limitation, under
securities laws and stock exchange rules and regulations and further including
without limitation, in filings on Form 8-K or 10-Q as the case may be.
 
Page 18 of 23
 
 

--------------------------------------------------------------------------------

 
 
7.2.           Entire Agreement. This Agreement, including the Sellers
Disclosure Schedules and the other Transaction Documents, constitutes the entire
agreement among the Parties hereto with respect to the subject matter hereof and
supersedes any and all prior discussions, negotiations, proposals, undertakings,
understandings and agreements, whether written or oral, with respect thereto. In
the event of any conflict between the terms of this Agreement and any agreement
or document entered into or delivered in accordance herewith, including any
purchase order, terms and conditions of supply or any other document delivered
in accordance herewith, the terms of this Agreement shall prevail.


7.3.           Succession and Assignment; No Third-Party Beneficiary. This
Agreement and the rights of the Parties hereunder may not be assigned by
operation of law or otherwise. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and the successors and permitted
assigns thereof. This Agreement is for the sole benefit of the Parties and their
successors and permitted assignees and nothing herein expressed or implied will
give or be construed to give any Person, other than the Parties and such
successors and permitted assignees, any legal or equitable rights hereunder
(other than the provision of Article 6 relating to indemnified parties).


7.4.           Counterparts. This Agreement may be executed in any number of
counterparts, (including by facsimile transmission or by electronic mail with
scan or attachment signature) each of which will be deemed an original, but all
of which together will constitute but one and the same instrument.


7.5.           Headings. The headings contained in this Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.


7.6.           Notices. Any and all notices required hereunder shall be in
writing and shall be (a) sent by certified, first-class mail, postage prepaid,
or (b) sent by national overnight courier, to the addresses or facsimile numbers
of the other Party as set forth below. The effective date of any notice
hereunder shall be the date of receipt by the receiving Party:



     
If to Sellers:
 
The Renewable Corporation
   
1313 South Killian Drive
   
Lake Park, Florida 33403
   
Phone: (561) 328-6488
   
Attention: Gary R. Smith, Chief Executive Officer
     




     
If to Buyer:
 
Nova Mining Corporation
   
1320 South Killian Drive
   
Lake Park, Florida 33403
   
Phone: (561) 420-0830
   
Attention: Manfreet Singh, President
     


Page 19 of 23
 
 

--------------------------------------------------------------------------------

 
 
7.7.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Florida.


7.8.           Amendments and Waivers. No alternation, waiver, cancellation, or
any other change or modification in any term or condition of this Agreement, or
any agreement contemplated to be negotiated or reached pursuant to the terms of
this Agreement, shall be valid or binding on either party unless made in writing
and signed by duly authorized representatives of both Parties. Any waiver of
breach or default pursuant to this Agreement shall not be a waiver of any other
subsequent default. Failure or delay by either party to enforce any term or
condition of this Agreement shall not constitute a waiver of such term or
condition.


7.9.           Severability. To the extent any provision of this Agreement is
found by a court of competent jurisdiction to be invalid or unenforceable, that
provision notwithstanding, the remaining provisions of this Agreement shall
remain in full force and effect and such invalid or unenforceable provision
shall be deleted.


7.10.           Expenses. Each of Buyer, and Sellers will bear its own costs and
expenses (including legal and accounting fees and expenses) incurred in
connection with this Agreement, the Transaction Documents and the transactions
contemplated hereby. Buyer shall pay any sales, use, excise, transfer or other
similar Tax imposed with respect to the transactions contemplated by this
Agreement.


7.11.           Construction. This Agreement is the result of negotiation
between the Parties and their respective counsel. This Agreement will be
interpreted fairly in accordance with its terms and conditions and without any
strict construction in favor of either Party. Any ambiguity shall not be
interpreted against the drafting Party.


7.12.           Incorporation of Schedules. The Schedules identified in this
Agreement are incorporated herein by reference and made a part hereof.


7.13.           Arbitration. Except as expressly set forth in this Agreement,
all disagreements, disputes, controversies and claims arising out of this
Agreement, shall be submitted to and resolved by arbitration in Palm Beach
County, Florida before a commercial panel of three arbitrators in accordance
with and pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, as then in effect. The arbitrators shall be selected by
mutual agreement of the Parties, or if no agreement can be reached, the
arbitrators shall be selected by the American Arbitration Association. Each of
the arbitrators shall be licensed attorneys with at least fifteen (15) years
experience in the negotiation and performance of commercial contracts. The
discovery period shall last no more than thirty (30) days after the arbitrators
shall declare the discovery period commenced, and each Party may conduct no more
than five (5) depositions. The arbitrators shall issue a reasoned opinion in
support of their award. The determination of any such panel of arbitrators shall
be final and binding on the Parties. The service of any notice, process, motion
or other document in connection with an arbitration proceeding or for the
enforcement of any arbitration award may be made as set forth in this Agreement
(other than by telecopier). The provisions of this section shall not be deemed
to preclude any Party hereto from

Page 20 of 23
 
 

--------------------------------------------------------------------------------

 
seeking preliminary injunctive or other equitable relief to protect or enforce
its rights hereunder pending arbitration, or to prohibit any court from making
preliminary findings of fact in connection with granting or denying such
preliminary injunctive relief pending arbitration, or to preclude any Party
hereto from seeking permanent injunctive or other equitable relief after and in
accordance with the decision of the arbitrators. Nothing herein shall be
construed to mean that any decision of the arbitrator is subject to judicial
review or appeal, and the Parties hereto hereby waive any and all rights of
judicial appeal or review, on any ground whatsoever. Each Party shall bear its
own costs and expenses in the event of any dispute hereunder.


7.14.           Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.


[The remainder of this page is intentionally left blank.]

Page 21 of 23
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 


 

 Buyer:    NOVA MINING CORPORATION                            By: /s/Manpreet
Singh         Name: Manpreet Singh         Title: President                    
  Seller:   THE RENEWABLE CORPORATION                           By: /s/ Gary R.
Snith         Name: Gary R. Smith         Title: Chief Executive Officer        
                  RENEWABLE BIOSCIENCE TECHNOLOGIES, INC.                      
    By: /s/ Gary R. Smith         Name: Gary R. Smith         Title: Chief
Executive Officer            

 
Page 22 of 23
 
 

--------------------------------------------------------------------------------

 


 

       
Exhibit 2.1
 
Inventory Exhibit
         
Assets
             
The License agreement is valued at:
  $ 1,000,000            
Tangible Assets
                 
52 Kg of Skin Moisturizing System
    10,000  
Unprocessed Nucleotides
    40,000  
Processed Nucleotides
    10,000  
Airless pump bottles 50 ml – Qty. 4850
    3,676  
Cholic Acid
    855            
Intangible Assets
                 
Goodwill
    85,469  
Nucleotide Sun block formula, documentation, stability testing
    350,000            
Total Assets
  $ 1,500,000            
Liabilities
                 
Debenture from Shelly Letzer
    100,000  
Debenture from Lyna Breslow
    150,000  
Note from Harvinder Thaper
    25,000            
Total Liabilities
  $ 275,000            
Total Purchase Price
  $ 1,225,000            

 
Page 23 of 23
 
 

--------------------------------------------------------------------------------

 
